Citation Nr: 0207354	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  94-40 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a left eye pterygium, on appeal from the initial 
grant of service connection.

2.  Entitlement to a separate disability rating for a scar of 
the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the New York, 
New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for residuals of a pterygium of 
the left eye, and assigned a 0 percent disability rating.  
While the veteran's appeal of that decision was pending, the 
RO, in a December 1996 rating decision, increased the rating 
for the left eye pterygium to 10 percent.  The veteran has 
continued his appeal, and he is seeking an initial rating in 
excess of 10 percent for his left eye disorder.

In a May 1997 statement, the veteran asserted that VA should 
evaluate his left eye disability as two separate conditions: 
(1) a scar, and (2) "the actual disabilities of [the] eye 
(hyp[er]mia, pres[by]opia, and conjunctivitis)."  In a 
November 1997 rating decision, the RO denied a rating in 
excess of 10 percent for the pterygium residuals, denied a 
separate rating for a scar of the left eye, and denied 
service connection for hyperemia, glaucoma, conjunctivitis, 
presbyopia, and a scar on the left temple.  In statements 
submitted since the November 1997 rating decision, the 
veteran's representative has characterized the issue on 
appeal as entitlement to an increased rating for the left eye 
pterygium, with a separate rating for a scar of the left eye.  
The veteran has not expressed disagreement with the denial of 
service connection for hyperemia, glaucoma, conjunctivitis, 
presbyopia, and a scar on the left temple.

In a December 1997 statement, the veteran's representative 
wrote that the veteran wished to initiate a claim for service 
connection for a nervous condition, described as anxiety and 
depression, caused by his service-connected left eye 
disability.  The veteran has not filed a notice of 
disagreement with a February 1999 rating decision, in which 
the RO denied service connection for a nervous disorder, 
claimed as secondary to the service-connected left eye 
disability.

The Board concludes that the issues currently on appeal are 
entitlement to a higher initial rating for the pterygium of 
the left eye, and entitlement to a separate rating for a scar 
of the left eye.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Since the initial grant of service connection, the 
veteran's left eye pterygium disorder has been manifested by 
recurrent pterygium formation, a scar on the conjunctiva, 
discomfort, and chronic redness, without loss of vision.

3.  The disfigurement related to the scar on the conjunctiva 
of the veteran's left eye does not produce impairment 
distinct from the disfigurement due to redness and 
inflammation that is contemplated in the evaluation of the 
recurrent left eye pterygium disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for recurrent left eye pterygium have not been met at 
any time since the date of service connection.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.84a, 4.118, 
Diagnostic Codes 6018, 6034, 7800 (2001).

2.  A separate disability rating for a scar in the 
conjunctiva of the veteran's left eye, distinct from the 
rating assigned for the recurrent left eye pterygium 
disorder, is not warranted.  38 C.F.R. § 4.14, 4.20, 4.84a, 
4.118, Diagnostic Codes 6018, 6034, 7800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

While the veteran's appeal was pending, there was a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA), which redefined VA's duty to assist claimants for VA 
benefits, enhanced VA's duty to notify claimants as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the requirement that a claimant submit a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 1991 & Supp. 2001).  Regulations 
implementing the VCAA were published on August 29, 2001.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
VCAA and the implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

There are no particular application forms required for higher 
rating claims.  Therefore, there is no issue as to the 
provision of forms or instructions for applying for the 
benefits sought.  See 38 U.S.C.A. § 5102 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA has a duty to notify the veteran and his representative of 
any information and evidence not previously provided that is 
necessary to substantiate his claim.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  With respect to the veteran's left eye rating 
claims, the RO issued a statement of the case in March 1994, 
and supplemental statements of the case in December 1997 and 
April 2001.  These documents together list the evidence 
considered, the legal criteria for evaluating the severity of 
the veteran's left eye condition, and the analysis of the 
facts as applied to those criteria.  Through these documents, 
the RO informed the veteran of the evidence necessary to 
substantiate his claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  The veteran's claims file 
contains his service medical records, and records of VA 
medical treatment and examinations.  The veteran had a 
hearing before RO personnel in August 1996.  A travel board 
hearing before a Member of the Board was scheduled for the 
veteran in May 2002, but the veteran did not report for the 
hearing.  The veteran has not identified any potentially 
relevant evidence that is not associated with the claims 
file.  VA has taken reasonable actions to assist the veteran 
in obtaining the evidence necessary to substantiate his 
claims.

VA's assistance to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  The veteran received 
VA examinations in October 1993, September 1996, September 
1997, and February 2001.  The examinations addressed relevant 
manifestations of his left eye condition.  Further 
examination is unnecessary.

In summary, the Board sees no areas in which further 
development may be fruitful.  VA has substantially met the 
requirements of the VCAA with regard to the claims currently 
before the Board on appeal.

II.  Left Eye Rating Claims

The veteran is seeking an initial rating greater than 10 
percent for his service-connected left eye disorder.  He 
appealed the 0 percent rating that the RO initially assigned, 
and he continued his appeal for a higher rating after the RO 
increased the rating to 10 percent, effective from the date 
of the initial grant of service connection.  He is also 
seeking a separate rating for a scar of the left eye, in 
addition to the rating for the other manifestations of his 
left eye disorder.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. §§ 4.2, 4.3 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, in appeals from the initial 
rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The veteran's service medical records reflect that he was 
seen in April 1980 for a growth on his left eye, diagnosed as 
a pterygium.  In a June 1981 ophthalmology consultation, the 
pterygium was noted to be progressive.  The veteran underwent 
surgery in June 1981 to remove the pterygium.  A stitch was 
removed on follow-up several days after the surgery.  About 
three weeks after the surgery, the veteran reported 
irritation in the eye.  An examiner noted that the 
conjunctiva were injected, and diagnosed conjunctivitis post 
surgery.  In October 1981, the veteran reported intermittent 
pain and blurred vision in both eyes.  On examination, his 
vision was 20/15 in the left eye, and 20/20 in the right eye.

In June 1984, the veteran was seen at a service medical 
facility for irritation, itching, and pain in his left eye.  
He reported having crusting and stickiness of his eyelids in 
the mornings.

On VA examination in October 1993, the veteran reported that, 
since 1980, he had continued to have intermittent redness in 
his left eye, sometimes accompanied by headaches.  The 
examiner noted that the veteran's left eye was dry and 
slightly inflamed, with pinguecula.  The veteran's vision was 
20/20 in his left eye and 20/20 in his right eye.

In a December 1993 rating decision, when the RO granted 
service connection and assigned a 0 percent disability rating 
for removal of a pterygium of the left eye, the RO evaluated 
the condition under Diagnostic Code 6034.  Under that code, a 
pterygium is rated for loss of vision, if any.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6034 (2001).  The RO made the grant 
of service connection effective from August 3, 1993, the date 
when the RO had received the veteran's claim for compensation 
for a left eye condition.

In April 1994, the veteran wrote that vision in his left eye 
had been impaired since the surgery during service to remove 
the pterygium.  He reported chronic irritation, discomfort, 
and redness of his left eye, worsened by exposure to 
irritants such as dust, smoke, chemicals, and particles in 
the air.  He indicated that his eye was sensitive to such 
irritants.  He also reported that he had a scar.  He stated 
that the symptoms in his left eye did not improve with 
prescription or nonprescription eye drops.

VA outpatient treatment notes from June 1996 reflect that the 
veteran reported constant redness and irritation of his left 
eye.  The examiner noted that the veteran's left eye was 
slightly reddened.  The examiner noted a possible early 
pterygium in that eye.  In July 1996, the veteran reported 
that eye drops were not helping his symptoms.  The examiner 
noted that the eye looked the same as it had in the previous 
examination.  The examiner listed an impression of chronic 
left eye irritation.

In an August 1996 hearing before a hearing officer at the RO, 
the veteran reported that he was able to see, but that he had 
ongoing problems with his left eye, particularly a scar, and 
chronic redness, pain, and watering.  He also reported that 
the eye skipped and jumped.  He indicated that he sometimes 
got headaches.  He reported that he had trouble focussing 
when he tried to read.  He reported that he had received a 
free examination of his eyes at a local clinic, and that the 
examiner had told him that his vision was normal, but could 
get worse.  He reported that he had not received a written 
report from that examination.  He indicated that various 
types of eye drops he had tried either had not helped, or had 
made the redness worse.  He reported that he had problems at 
work because he was suspected of substance abuse because of 
the redness of his eye.  He stated that a potential employer 
had asked about the redness of his eye during an interview.  
He reported that he had quit a job as a lab technician in an 
eye clinic, because fumes from chemicals used there had 
aggravated the redness of his eye.

On VA examination in September 1996, the veteran reported 
chronic irritation of his left eye, and difficulty reading.  
The examiner noted that the veteran had a pterygium of the 
left eye, on the nasal side.  The examiner noted increased 
vascularity in the medial aspect of the left eye, and 
inflammation of the left medial palpebral conjunctiva.  
Vision in the left eye was 20/20-1.  The examiner indicated 
that glaucoma was suspected, due to increased cup/disc.  The 
examiner listed a diagnosis of hyperemia of the left 
palpebral conjunctiva, with a question of chronic 
conjunctivitis.

In a December 1996 rating decision, the RO assigned a 10 
percent rating, effective from the initial date of service 
connection, for the left eye disorder.  The rating decision 
indicated that the condition was evaluated under Diagnostic 
Code 6034, for pterygium, and Diagnostic Code 6018, for 
conjunctivitis.  In a December 1996 hearing officer's 
decision, the hearing officer explained that the eye disorder 
was being rated as analogous to conjunctivitis.  A condition 
that is not listed in the rating schedule may be rated 
according to the criteria for a condition that is analogous 
in location, symptoms, and functions affected.  See 38 C.F.R. 
§ 4.20 (2001).  Chronic conjunctivitis that is not 
trachomatous is rated as 10 percent disabling if it is 
active, with objective symptoms, 0 percent if it is healed 
with no residuals, and based on residuals if it is healed but 
has residuals.  38 C.F.R. § 4.84a, Diagnostic Code 6018 
(2001).

In a January 1997 statement, the veteran asserted that the 
rating for his left eye should be higher.  He contended that 
the rating did not sufficiently take into account the scar on 
his eye, the chronic irritation and redness of the eye, the 
headaches, the difficulty reading, and the negative effects 
of his eye redness on his employment and social life.  In May 
1997, the veteran wrote that his left eye should be evaluated 
as two different conditions: (1) a scar, and (2) the other 
manifestations, including hyperemia, presbyopia, and 
conjunctivitis.

In September 1997, the veteran had a VA examination to 
evaluate the scar associated with the 1981 surgery to remove 
the pterygium from his left eye.  The veteran reported 
ongoing pain and irritation in the eye.  The examiner noted a 
linear scar, 0.8 centimeters long, on the veteran's left 
temple.  The scar was not tender, and there was no adherence 
or ulceration.  The examiner reported that the scar was not 
disfiguring, and did not produce limitation of function.

In a November 1997 rating decision, the RO denied a rating in 
excess of 10 percent for status post removal of a left eye 
pterygium, and denied a separate rating for a scar of the 
left eye.  The RO also denied service connection for 
hyperemia, glaucoma, chronic conjunctivitis, and presbyopia 
of the left eye, and for a scar of the left temple area.

In December 1997, the veteran submitted a claim for service 
connection for anxiety and depression secondary to his 
service-connected left eye disability.  In a February 1999 
decision, the RO denied service connection for a nervous 
condition secondary to the service-connected left eye 
disability.

In a February 2001 VA examination of the veteran's eyes, the 
veteran reported that his left eye had been red for many 
years.  He reported that he had used eye drops in the past, 
but had not done so for many years.  He reported that he was 
depressed because he thought about the redness all the time.  
The examiner noted a pterygium in the veteran's left eye, and 
indicated that it was causing minimal pain and discomfort.  
The examiner noted that the veteran used artificial tears 
drops.  On examination, both near and far vision of the left 
eye were 20/20.  The examiner found that the motility, 
eyelids, anterior chamber, iris, and pupil of the left eye 
were all normal.

In a February 2001 VA examination for scars, the veteran 
reported pain and redness of the left eye, with a history of 
pterygium and surgery to remove a pterygium.  The examiner 
observed a scar on the veteran's left eye, measuring two 
millimeters by nine millimeters.  The examiner described the 
scar as hypertropheal conjunctiva, and indicated that the 
scar was elevated.  The examiner found that the scar was non-
tender, and that there was no ulceration or underlying tissue 
loss.  The scar was red compared to the normal areas of the 
skin.  There was inflammation of a pterygium, and 
disfigurement in the form of inflamed conjunctiva.  The 
examiner indicated that the scar did not produce any 
limitation of function.  The examiner diagnosed a pterygium 
of the left eye.

Examinations show that the veteran has had recurrence of the 
left eye pterygium that was removed during service.  The 
rating schedule, at Diagnostic Code 6034, provides for a 
pterygium to be rated based on the loss of vision, if any.  
Several examinations have revealed normal vision in the 
veteran's left eye, and there is no objective evidence of any 
loss of vision.  Physicians have noted chronic manifestations 
of the recurrent pterygium, including chronic redness, a two 
by nine millimeter scar on the conjunctiva, and chronic 
discomfort in the eye.  

The RO rated the left eye symptoms as analogous to 
conjunctivitis.  The discomfort and altered appearance of the 
eye noted by physicians are active, objective symptoms 
consistent with a 10 percent rating under Diagnostic Code 
6018.  The veteran has asserted that a separate rating should 
be assigned for a scar on his left eye.  The February 2001 
examination confirmed that there is a small scar on the 
conjunctiva.  The examiner described the inflamed conjunctiva 
as disfiguring.  Under the rating schedule, disfiguring scars 
of the head, face, or neck are rated as follows:

Complete or exceptionally repugnant 
deformity of one side of face or marked 
or repugnant bilateral disfigurement  
...................................... 50 percent

Severe, especially if producing a marked 
and unsightly deformity of eyelids, lips, 
or auricles  ............ 30 percent

Moderate; disfiguring  
.................................... 10 
percent

Slight  
.........................................
...................  0 percent

38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

In the February 2001 examination, the physician described the 
scar as red, elevated, disfiguring, and two by nine 
millimeters in size.  The size of the scar seems slight, but 
the finding of some disfigurement makes the scar consistent 
with a 10 percent rating under Diagnostic Code 7800.  There 
is no finding of severe, marked, or unsightly deformity such 
as would warrant a 30 percent rating.

The manifestations of the left eye condition are discomfort, 
and altered appearance, in the form of redness, inflammation, 
and a scar.  VA regulations specify that the evaluation of 
the same disability, or the same manifestation of a 
disability, under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2001).  The disfigurement produced by the 
scar and inflammation in the left eye conjunctiva overlaps 
with the disfigurement due to redness that makes up the major 
part of the symptoms analogous to conjunctivitis for which a 
10 percent rating may be assigned under Diagnostic Code 6018.  
To provide separate ratings for disfigurement due to redness 
and disfigurement due to a inflammation and a small scar 
appears to be the type of "pyramiding," or evaluation of 
the same manifestation under two diagnoses, that is to be 
avoided according to 38 C.F.R. § 4.14.  The Board concludes 
that the disfigurement due to a scar is appropriately 
considered within a single rating for the left eye condition, 
and is not sufficiently distinct from the overall 
disfigurement to be evaluated under a separate rating.  The 
overall manifestations, including the slight to moderate 
disfigurement, and the discomfort, described as minimal in 
the most recent examination, do not warrant a rating in 
excess of the 10 percent rating currently assigned for the 
left eye pterygium disorder.

The examination findings and statements from the veteran do 
not show significant change in the impairment produced by the 
recurrent left eye pterygium since the initial grant of 
service connection.  Therefore, a uniform evaluation is 
appropriate in this case, and the assignment of separate, 
staged ratings is not warranted.

VA regulations at 38 C.F.R. § 3.321(b)(1), provide that, in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is not precluded, however, from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the veteran has complained that employers and 
potential employers have questioned him about the redness of 
his eye.  Those accounts, however, do not tend to show that 
any negative impression created by the veteran's left eye 
disorder rises to the level of producing marked interference 
with employment.  The left eye condition has not necessitated 
frequent periods of hospitalization.  The Board finds that 
the criteria of the regular rating schedule are adequate to 
evaluate the left eye pterygium disorder, and that referral 
for consideration of an extraschedular rating is not 
warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a recurrent left eye pterygium disorder, for any period 
since the initial grant of service connection, is denied.

Entitlement to a separate disability rating for a scar of the 
left eye is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

